  Case 8:21-cv-00768-JVS-KES Document 38 Filed 07/14/21 Page 1 of 1 Page ID #:535

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-00768JVS(KESx)                                                Date     July 14, 2021

 Title             Jane Doe, et al v Reddit, Inc


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:

                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] Scheduling Conference

      The Court has read and considered the parties Rule 26(f) Report and sets the
following dates:

                            Jury Trial                            September 6, 2022 at 8:30 a.m.
                            Final PreTrial Conference             August 22, 2022 at 11:00 a.m.

       The Court further orders settlement procedure pursuant to Local Rule 16-15 ADR
#3, private mediation.

       Within 7 days, Counsel shall meet and confer and submit a stipulation and
proposed order with the balance of the case management dates as shown on Exhibit A to
the Order Setting Rule 26(f) Scheduling Conference including the last date to conduct a
settlement conference.

         Stay at Docket 35 extends to Rule 26 initial disclosures.

    Scheduling Conference set for July 19, 2021 at 10:00 a.m. is ordered
VACATED.




                                                                                                          :         0

                                                               Initials of Preparer         lmb


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                            Page 1 of 1
